per curiam:
 Por entender que la Ley Núm. 199 de 6 de septiembre de 1996 (21 L.P.R.A. sees. 4001, 4052(d) y 4057) exige el pago de arbitrios municipales a empresas privadas que hayan sido contratadas por alguna agencia o instrumentalidad del Gobierno Central, del Gobierno Federal de Estados Unidos de América 0 de un Gobierno Municipal para realizar una actividad de construcción, a pesar de que las agencias contratantes no tengan que obtener un permiso de la Administración de Reglamentos y Permisos (en adelante A.R.Pe.), revocamos la determinación del Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito).
HH
La Autoridad de Carreteras de Puerto Rico (en adelante la Autoridad) le adjudicó a Río Construction Corp. (en ade-lante Río Construction) el proyecto de construcción del Puente Quebrada Maracuto. La pública subasta para la adjudicación antes mencionada se celebró el 26 de junio de 1998.
*618El 18 de noviembre de 1998, el Municipio de Carolina (en adelante el Municipio) le envió a Río Construction una factura por la cantidad de treinta y dos mil dieciséis dóla-res con cincuenta centavos ($32,016.50) en concepto de ar-bitrios adeudados al Municipio por la obra de construcción del puente Quebrada Maracuto. Mediante carta de 2 de diciembre de 1998, Río Construction le informó al Munici-pio que, conforme a la Ley Núm. 199 de 6 de septiembre de 1996, supra, no tenía que pagar arbitrios de construcción. Basó dicha aseveración en que la referida ley, alegada-mente, excluía del pago de arbitrios a los proyectos de construcción que no necesitaban obtener un permiso de A.R.Pe. La agencia que los contrató, la Autoridad, no nece-sitaba obtener dicho permiso, por lo que Río Construction estaba exento de pagar arbitrios al Municipio. Luego de varias comunicaciones entre Río Construction y el Munici-pio, cada cual defendiendo su posición, el Director de Pre-supuesto y Finanzas del Municipio emitió una determina-ción final de que Río Construction tenía que pagar los arbitrios de construcción.
El 25 de enero de 1999, Río Construction presentó una demanda ante el Tribunal de Primera Instancia para que éste revisara la determinación final del Director de Presu-puesto y Finanzas del Municipio. El Municipio presentó una alegación responsiva y una reconvención. En la contes-tación, el Municipio aceptó los hechos esenciales expuestos en la demanda. Sin embargo, argumentó que la Ley Núm. 130 de 17 de julio de 1998 (21 L.P.R.A. see. 4052) (efectiva después de celebrada la subasta a favor de Río Construction), la cual expresaba claramente que Río Construction debía pagar arbitrios al Municipio aunque hubiese sido contratado por una entidad que no tenía que obtener per-miso de A.R.Pe., era una ley enmendatoria de la Ley Núm. 199, supra, con efecto retroactivo. En la reconvención, el Municipio solicitaba de Río Construction el pago de arbi-
*619trios, los intereses más las costas y los honorarios de abogado.
Ese mismo día, el 18 de marzo de 1999, el Municipio presentó una moción de desestimación en la que aceptaba todos los hechos expuestos en la demanda y defendía la aplicación retroactiva de la Ley Núm. 130, supra. El 5 de mayo de 1999, Río Construction presentó una réplica a la moción de desestimación aduciendo que el Código Civil de Puerto Rico establece que las leyes no tendrán efecto retro-activo a menos que en la propia ley se exprese lo contrario.
Así las cosas, el tribunal de instancia emitió sentencia parcial el 25 de mayo de 1999, desestimando la demanda de Río Construction. En cuanto a la reconvención del Mu-nicipio, los procedimientos continuarían.
Inconforme, Río Construction acudió ante el Tribunal de Circuito y éste revocó la determinación del tribunal de instancia. El Municipio acudió ante nos señalando los erro-res siguientes:
a) ... erró al no reconocer que la Ley Núm. 199, supra, ex-cluye a los contratistas privados de la exención otorgada a las agencias e instrumentalidades de gobierno de pagar arbitrio de construcción por obras que llevan a cabo su propio personal.
b) ... erró al entender que es inconstitucional la aplicación retroactiva de las Ley Núm. 130 de 17 de julio de 1998 y la Ley Núm. 323 de 24 de diciembre de 1998.
c) ... erró al concluir que la aplicación de la Ley Núm. 130 a Río Construction menoscaba las obligaciones contractuales con-traídas antes de la creación de dicha ley.
I — I l-H
La Ley Núm. 199, supra, fue aprobada para modificar la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. see. 4001 et seq.), según enmendada (en adelante la Ley de Municipios Autónomos). En la Exposición de Motivos de la ley modificadora se expresó *620que “[l]as leyes aprobadas y enmiendas por la Legislatura desde principio de siglo, demuestran la intención de am-pliar las facultades contributivas de los municipios para que éstos pudieran recaudar mayores ingresos”. 1996 Le-yes de Puerto Rico 1116, 1119.
El Art. 1.003(ee) de la Ley de Municipios Autónomos, según enmendada, 21 L.P.R.A. sec. 4001(ee), define “contri-buyente” como
... aquella persona natural o jurídica obligada al pago del arbitrio sobre la actividad de la construcción cuando:
(1) Sea dueño de la obra y personalmente ejecute las labores de administración y las labores físicas e intelectuales inheren-tes a la actividad de construcción;
(2) sea contratada para que realice las labores descritas en el apartado (1) anterior, para beneficio del dueño de la obra, sea éste una persona particular o entidad gubernamental. El arbi-trio podrá formar parte del costo de la obra. (Énfasis suplido.)
Vemos que el artículo antes citado denomina “contribu-yente”, entre otras, a la persona natural o jurídica que sea contratada por una entidad gubernamental.
El Art. 2.007(f) de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4057a(f), enumera las situaciones en las que la Asamblea Municipal puede eximir total o parcialmente el pago de arbitrio de construcción. Específicamente, el último párrafo del artículo antes mencionado dis-pone:
Se exime del pago de este arbitrio [de construcción] toda ac-tividad de construcción que realice por administración, con su propio personal, cualquier agencia o instrumentalidad del Go-bierno Central, del Gobierno Federal de Estados Unidos de América y del Gobierno Municipal. Entendiéndose, que cuando una agencia contrate este tipo de actividad, no podrán acogerse a esta exención. (Énfasis suplido.)
La Ley Núm. 199, supra, está vigente desde el 6 de sep-tiembre de 1996, mucho antes de la celebración y adjudi-cación de la subasta del caso de autos. En vista que la intención legislativa claramente pretende ampliar las fa-*621cultades contributivas de los municipios, y que la propia Ley Núm. 199, supra, no exime del pago de arbitrios a entidades que contraten con el Gobierno, Río Construction debe pagar los arbitrios adeudados al Municipio. En otras palabras, el referido Art. 2.007(f) hace la clara distinción que aunque la entidad gubernamental pueda estar exenta de pagar arbitrios de construcción, por administración y con su propio personal, este relevo de obligaciones no se extiende a entidades que contraten con el Gobierno. La referida entidad, por ende, tiene que pagar arbitrios de construcción.
Río Construction alegó que le era de aplicación el Art. 1.003(cc) de la Ley Ley de Municipios Antónomos, según enmendada, 21 L.RR.A. sec. 4001(cc), cuya definición de “actividad de construcción” incluye la aclaración de que:
Se excluye de los propósitos de esta Ley, todo acto o actividad que no requiera un permiso de construcción expedido por la Administración de Reglamentos y Permisos.
Sin embargo, la interpretación que pretende darle Río Construction a esta sección no es correcta. Reiteradamente hemos expresado que una sección de la ley no se puede interpretar de forma aislada. Es menester interpretar un estatuto en su totalidad, armonizando el significado de sus distintas secciones y siguiendo la intención de la Asamblea Legislativa. La determinación que un tribunal haga debe asegurar el resultado que el legislador quiso obtener al crear la ley. Véanse: Morell et al. v. Ojeda et al., 151 D.P.R. 864 (2000); Méndez et al. v. Alcalde de Aguadilla, 151 D.P.R. 853 (2000); Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000); Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990); Martínez Reyes v. Tribunal Superior, 104 D.P.R. 407, 410-411 (1975); Carr v. Nones, 98 D.P.R. 236, 245 (1970).
Al interpretar el citado Art. 1.003(cc) de la Ley de Municipios Autónomos, según enmendada, supra, en con-*622junto con la clara intención legislativa de ampliar las fa-cultades municipales para cobrar arbitrios y las secciones de la referida ley en cuanto a lo que significa “contribuyen-te” y el último párrafo del citado Art. 1.007 sobre las exen-ciones, es forzoso concluir que la exclusión aludida por Río Construction no tenía el propósito legislativo de exten-derse a los que son contratados por entidades gubernamen-tales, aunque éstas últimas no tengan que obtener un per-miso de A.R.Pe.
Cónsono con lo antes expuesto es la Exposición de Motivos de la Ley Núm. 130, supra, y de la Ley Núm. 323, supra. En la Exposición de Motivos de la Ley Núm. 130 (1998 Leyes de Puerto Rico 538, 539-549), la Asamblea Legislativa expresó que:
... la exención otorgada por la Ley Núm. 199, antes citada, no se extiende a las personas naturales o jurídicas privadas crea-das al amparo de las leyes que las rigen, excepto cuando la ley así lo disponga explícitamente.... [EJntendemos prudente adop-tar esta medida a los fines de esclarecer la intención legislativa consignada mediante la aprobación de la Ley Núm. 199, supra. (Énfasis suplido.)
El hecho de esclarecer lo que ya está consignado, evi-dencia que la intención legislativa para la Ley Núm. 199, supra, era la de incluir en el pago de arbitrios de construc-ción a entidades privadas que contraten con el Gobierno, aunque la agencia contratante esté eximida de solicitar al-gún permiso de A.R.Pe.
Por otra parte, la Exposición de Motivos de la Ley Núm. 323, supra, no sólo establece que su propósito es esclarecer lo ya consignado en la Ley Núm. 199, supra, sino que también expresamente le da efecto retroactivo a la medida.(1) Aunque el análisis del efecto retroactivo no era *623necesario para adjudicar el caso de autos, ya que una in-terpretación de la Ley Núm. 199, supra, nos llevaba a la misma conclusión, el hecho que la Asamblea Legislativa lo haya expresado hace más patente la inequívoca intención del legislador de incluir a Río Construction como contribu-yente para efectos del pago de arbitrios de construcción a favor del Municipio.
Por ser clara la letra y la intención legislativa de la Ley Núm. 199, supra, a favor del Municipio y porque lo dis-puesto en la Ley Núm. 323, supra, tiene una expresa apli-cación retroactiva, los tres (3) errores señalados se cometieron.
Por todo lo antes expuesto, procede revocar la sentencia emitida por el Tribunal de Circuito mediante la cual se desestimó la acción instada por Río Construction ante el foro de instancia. Se devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rivera Pérez se inhibió.

(1) La Exposición de Motivos de la Ley Núm. 323 de 24 de diciembre de 1998 (1998 Leyes de Puerto Rico 1477, 1479), dispone: “a los fines de esclarecer la inten-ción legislativa consignada mediante la aprobación de la Ley Núm. 199 del [sic] 6 de septiembre de 1996 ... y establecer la aplicación retroactiva de esta medida sobre *623cualquier determinación o imposición de arbitrio de construcción emitida bajo las disposiciones de la Ley Núm. 199, supra.” (Énfasis suplido.)